Title: From George Washington to Henry Lee, Jr., 4 November 1798
From: Washington, George
To: Lee, Henry Jr.



Dear Sir
Mount Vernon 4th Novr 1798

Your letters from Fredericksburg and Stratford, have both been received; and their contents will be attended to when the list of applications come under consideration.
Tomorrow (being requested thereto by the Secretary of War) I shall set off for Trenton. This, of course, will deprive me of the pleasure of seeing you, while you are on the promised visit to this County. It is necessary therefore I shd inform you that, no report

(as indeed I expected would be the case) has been made by Mr Jesse Simms relative to Major Harrisons Land, adjoining my mill. And that, to my surprise, when I came to examine the details of your City property, more attentively than it was in my power to do in the hurried manner in wch the list of it was presented, and to make enquiry into the value thereof. I found that instead of lots of the Standard size (as I took it for granted they were) that each of those lying on Pennsylvania Avenue have been split into two parts (having only 25 feet front to them) and for these half lots, that I am asked more than lots equally convenient sell at. To receive payments on such terms, when my object was solely to accomodate you, could hardly be expected.
If you are disposed to part with your land near Harpers Ferry; Your land in Loudoun; any unincumbered property in the City; or, in short, almost any other that can be rendered productive—at a reasonable valuation by disinterested men of good character, I would accept it in payment rather than make difficulties, or be involved in disputes; although you well know that nothing will answer my purposes like the money, of which I am in extreme want, and must obtain on disadvantageous terms. But it is not to be expected from hence that I will receive the former at an arbitrary price, which every well informed person knows it cannot command.
The Deeds which passed between you and me in the month of April last, I sent to Mr Bushrod Washington to have recorded; asking him at the sametime if they were not defective in proper recitals? Enclosed, or rather with this letter, Mr Anderson will, when he hears of your being in Alexandria present you with his opinion thereon with a Deed ready drawn, according to my Nephews directions for your signature. The one from me to you, I have acknowledged before Evidences, and request you will do the same by that from you to me. With great esteem & regard I am—Dear Sir Your Obedt & Affecte Servt

Go: Washington

